While I agree that the Ohio State Medical Board had the right to revoke Dr. Guanzon's medical license as a result of his failure to reveal the proceedings in West Virginia, I do not believe that the Ohio State Medical Board has the power to revoke a medical license permanently for errors made in conjunction with the application process.
R.C. 4731.22 (A) reads:
"The state medical board, pursuant to an adjudication under Chapter 119. of the Revised Code and by a vote of not fewer than six of its members, may revoke or may refuse to grant a certificate to a person found by the board to have committed fraud in passing the examination or to have committed fraud, misrepresentation, or deception in applying for or securing any license or certificate issued by the board."
If a physician's deception in regard to the application process is discovered before the Ohio State Medical Board acts upon the application, the application is simply denied. This denial, however, is not a permanent bar to submitting future applications. I believe that R.C. 4731.22 (A) does not contemplate permanent revocation of a physician's license as a remedy for deception in regard to the application process, whether the deception is discovered before or after licensure.
R.C. 4731.22 (B) states:
"The board, pursuant to an adjudication under Chapter 119. of the Revised Code and by a vote of not fewer than six members, shall, to the extent permitted by law, limit, revoke, or suspend a certificate, refuse to register or refuse to reinstate an applicant, or reprimand or place on probation the holder of a certificate for one or more of the following reasons."
Arguably, permanent revocation is justified for some of the violations which are listed thereafter. However, these violations that adjudicated before the Ohio State Medical Board, allowing for a modicum of due process of law.
The quality of Dr. Guanzon's patient care in West Virginia has never been adjudicated. Dr. Guanzon made a decision not to contest the allegations and executed a consent decree surrendering his license only after he had been granted a license to practice medicine in Ohio. His decision to avoid the time and expense involved in contesting the West Virginia allegations could well be related to pragmatic concerns, not to a belief that his medical care had been deficient.
In short, I would sustain the second assignment of error in part. I would reverse the decision of the Ohio State Medical Board to the extent that it purports to make revocation of Dr. Guanzon's license permanent because I believe a permanent revocation is not in accordance with law for situations *Page 499 
involving R.C. 4731.22 (A). Since the majority opinion does not do so, to that extent, I respectfully dissent.